COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Union Pacific Railroad Company

Appellate case number:      01-15-00600-CV

Trial court case number:    2014-23177

Trial court:                129th District Court of Harris County

       On July 9, 2015, relator, Union Pacific Railroad Company, filed a petition for writ
of mandamus requesting an order “directing the trial court to vacate its order overruling
Union Pacific’s privilege objections and finding that Koenig’s consulting expert status
was destroyed.” The Court requests that the real parties in interest, Donald and Mary
Trichel, respond to the petition for writ of mandamus. It is ordered that the response of
any interested party, if any, shall be due within 20 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: July 10, 2015